Citation Nr: 1213683	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to June 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for anxiety disorder and CFS.

In March 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; in August 2009, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  Transcripts of each hearing are of record.

In December 2009, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development, specifically, reviewing additional evidence, verifying the professional qualifications of a private physician who had provided an opinion as to the etiology of the Veteran's anxiety disorder, and obtaining of a VA medical opinion as to the etiology of the Veteran's anxiety disorder and CFS.  As discussed below, the RO/AMC complied with the Board's remand instructions.  As noted by the Board, although the CFS claim has been characterized as an application to reopen a previously denied claim, the Veteran timely appealed the initial denial of the claim in February 2002, and the appeal has therefore been pending since that time.

In August 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In October 2011, a VA physician provided the requested opinion.  In January 2012, the Veteran and his representative were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument. See 38 C.F.R. § 20.903 (2011).  In March 2012, the Veteran's representative submitted a brief in response. 



FINDINGS OF FACT

1.  There is no clear and unmistakable evidence indicating that anxiety disorder preexisted service.

2.  Anxiety disorder manifested in service.

3.  The Veteran does not have CFS.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound at entry with regard to his psychiatric condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

2.  Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  CFS was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for entitlement to service connection for anxiety disorder, the Board is granting the claim, and further discussion of the VCAA in connection with this claim is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  As to the claim for entitlement to service connection for CFS, it does not appear that the RO/AMC sent a VCAA letter specifically in regard to this claim.  However, during the Board hearing, the undersigned specifically informed the Veteran that in order to establish entitlement to service connection for CFS, the Veteran had to submit evidence showing a specific diagnosis of this disability, as opposed to showing either chronic fatigue or being tired all of the time (Hearing Transcript, at 7).  As discussed below, the Board is denying the claim for entitlement to service connection for CFS because the weight of the evidence is against the existence of this disability.  Consequently, the error in not providing the Veteran a VCAA letter with regard to the claim for entitlement to service connection for CFS did not prejudice him because he had actual knowledge of what was needed to establish entitlement to service connection for this disability.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The letters sent in connection with other claims contained the requisite information regarding the respective responsibilities of VA and the Veteran in obtaining additional evidence and regarding disability ratings and effective dates.  The Veteran thus had actual knowledge of these things as well, and any error in this regard was therefore non-prejudicial.  Id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.

The Veteran was also afforded multiple VA examinations with regard to the claim for entitlement to service connection for CFS.  For the reasons discussed below, these examinations were adequate.

In addition, during the August 2009 Board hearing, the undersigned explained the issues, suggested the submission of evidence that may have been overlooked, and informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claims.  The claims file was left open for 60 days in order to allow him time to submit additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 is applicable to Board hearings in August 2009, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for anxiety disorder and CFS are thus ready to be considered on the merits.

Analysis

General Legal Principles

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  38 C.F.R. §  3.303(a) clarifies that service connection is warranted in situations where a disease resulting in disability was incurred "coincident with" service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  The Veteran has been granted entitlement to service connection for obstructive sleep apnea, traumatic arthritis of the knees, costochondritis, hemorrhoids, left elbow strain, residuals of a right ankle injury, erectile dysfunction associated with hypertension, and hypertension associated with obstructive sleep apnea.

Anxiety Disorder

The Veteran has been diagnosed with anxiety disorder and claims both that it was incurred in service and that is it related to a service-connected disability.  As the Board will grant entitlement to service connection for anxiety disorder on a direct incurrence basis, consideration of any other theory of entitlement is unnecessary.

On the January 1972 enlistment examination, the Veteran was psychiatrically normal and affirmatively denied any history of depression, excessive worry, and nervous troubles of any sort.  He did endorse trouble sleeping on the January 1972 enlistment report of medical history.  A May 1972 treatment note indicates that the Veteran had nervousness, and had had such symptoms for two years.  He was prescribed valium and a June 1972 notation states "refer mental hygiene."

A Medical Statement for Drill Sergeant School indicated that, following an interview and review of his medical records by a medical officer, the Veteran had no psychological disorders contraindicated for Drill Sergeant School.  On subsequent in-service examinations in October 1979 and March 1984 the Veteran was psychiatrically normal and again denied histories of depression, excessive worry, and nervous troubles of any sort.

A March 1992 retirement examination indicated that the Veteran was psychiatrically normal.  He again indicated he had trouble sleeping and clarified that he was referring to trouble sleeping in 1972, and he affirmatively denied depression, excessive worry, loss of memory, amnesia, and nervous troubles of any sort.

Following separation in June 1992, an August 1992 VA examination found that he was normal with regard to psychiatric and personality.

February 2001 statements from the Veteran's friends, brother, and wife indicate that the Veteran was "moody," depressed, anxious, and had poor concentration during his period of active service.  He was reported to be, at times, disoriented and confused. 

In an April 2001 psychiatric assessment, E.S. indicated that the Veteran had symptoms of anxiety, concentration problems, poor frustration tolerance, reckless behavior, depression, impulses control, mood swings, substance abuse, irritability, racing thoughts, and sleep difficulty.  E.S. summarized the Veteran's symptomatology by stating that he had problems with alcohol when in a bad mood, and that most of his difficulties involve mood swings.  The overriding diagnosis was for alcoholism, and E.S. opined that his problems began when he stopped working.

January and February 2002 records from the Veteran's doctor of osteopathy, R.B., stated that he was diagnosed with anxiety disorder in May 1972 and that his anxiety was aggravated by diverticular disease and chronic fatigue syndrome.  It was also indicated that anxiety became severe in July 1979 due to stresses associated with being a drill sergeant.  Also in February 2002, the Veteran endorsed a history progressively worsening symptoms including what he described as "anxiety neurosis."

A September 2003 letter from Dr. V.R.P. stated that the Veteran was referred to him by his marriage counselor, and that his visit with Dr. V.R.P. was his first psychiatric consultation.  The Veteran's primary complaint was of anxiety, which he indicated that he had had in the Army.  He also endorsed depression, which had onset four years prior when he became unemployed.  Following a mental status examination, the diagnoses of generalized anxiety disorder and unspecified depressive disorder were given.

In October 2006, Dr. V.R.P. stated that he had been treating the Veteran since September 2003, and that when he first came under Dr. V.R.P.'s care, he endorsed symptoms of anxiety throughout his 20 years of active duty service.  Examination revealed generalized anxiety disorder with onset "several years ago," and a not otherwise specified depressive disorder which began four years prior.  

In a February 2007 statement, the Veteran suggested that his anxiety may be due to medication that he takes for the treatment of other service-connected disorders.  He also provided VA with copies of articles relating to the side-effects of some such medications.

On VA examination in April 2008, the Veteran indicated that symptoms of anxiety began when he was in his mid-twenties while stationed at Fort Lewis.  Specifically he said that his current anxiety began in approximately 1973, and that much of his worry was related to his erectile dysfunction.  He said that the onset of anxiety in service was contemporaneous with the onset of chest pains in service.  Based on the existence of the in-service May 1972 record stating that the Veteran's anxiety had begun 2 years prior, the examiner opined that the claimed disorder began prior to service.  The examiner went on to state that he could not determine whether anxiety was exacerbated by events in service without resorting to mere speculation.  The examiner was also unable to determine whether anxiety may have been due to or exacerbated by service-connected sleep apnea.  The examiner concluded by diagnosing generalized anxiety disorder.

In a September 2009 letter, E.S. stated that he reviewed the Veteran's in-service and post-service medical records, as well as the Veteran's statements and statements provided by his wife.  E.S. concluded that it is more likely than not that the Veteran's anxiety and depression were the "direct result of his serving 20+ years in the military."  It was also his conclusion that "both conditions appear to be secondary to his service connected Obstructive Sleep Apnea, and Chronic Fatigue Syndrome."  The Board notes that CFS is not a service-connected disability, though sleep apnea is service-connected.  The final summary given by E.S. stated that "anxiety and depression are secondary conditions of [the Veteran's] Obstructive Sleep Disorder," and that "the disorders manifested while [the Veteran] was serving on active duty."  With regard to qualifications held by E.S., a December 2009 letter from him verified that he is a Licensed Clinical Social Worker (LCSW), and Clinical Pastoral Psychologist (ThD).

On VA examination in September 2010, the Veteran's claims file and electronic medical records were reviewed, and he was interviewed by the examiner.  The Veteran stated that he experienced chest pains during active duty, but that these subsided once he began taking Xanax a few years ago.  He endorsed worrying and being anxious more days than not, difficulty controlling worry, feelings of being on edge, easy fatigability, difficulty concentrating, muscle tension, and poor sleep.  He indicated that he had been experiencing poor sleep prior to military service.  The examiner noted that "the Veteran's anxiety disorder, based on 1972 documentation, seems to have preceded his military service by two years."  He also indicated that anxiety was likely not caused by sleep apnea, or else symptoms would have been reduced when he was treated for sleep apnea.  His conclusion was that the Veteran's anxiety disorder was less likely than not related to his military service or any service-connected disability.  The final diagnosis was of generalized anxiety disorder.

The above evidence reflects that the Veteran has anxiety disorder, and raises the issue of whether the anxiety disorder preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The term "noted" in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, notwithstanding his report of trouble sleeping, the Veteran is presumed to have been sound with regard to his psychiatric condition at entry into service because of the lack of defect, infirmity, or disorder noted on the January 1972 enlistment examination report.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003).

As evidenced by its request for a VHA opinion, the Board found that the above evidence did not provide a sufficient answer to the question whether there was clear and unmistakable evidence that anxiety disorder preexisted service and was not aggravated thereby.  After reviewing the evidence and the relevant medical literature, the physician who provided the October 2011 VHA opinion wrote that "it is likely that the Veteran was in the process of developing generalized anxiety disorder by the time he entered active duty.  It is likely that he would have incurred this illness to some unknown degree of severity had he entered military service or not."  He also noted that the Veteran's belief that his anxiety disorder was due to service was itself a product of the psychological errors that are fundamental to the presence of the illness itself.  The physician concluded, "However, the evidence presented [to] the reviewer as to the natural course of the illness suggests the Veteran's military experience most likely has a coincidental, not a directly causal, relationship to the emergence of his anxiety disorder."

The VHA opinion supports a grant of service connection for anxiety disorder for the following reasons.  First, the opinion that it is likely that the Veteran was in the process of developing anxiety disorder when he entered service is not clear and unmistakable evidence that anxiety disorder preexisted service.  In fact, it weighs against such a finding because if the Veteran was "in the process of developing" anxiety disorder, it had not fully manifested, and therefore did not exist prior to service.  Consequently, as the evidence does not clearly and unmistakably show that anxiety disorder preexisted service, the Veteran is presumed to have been sound at entry into service.

It does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection for the disease or injury.  The Veteran must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  See Holton, 557 F.3d at 1367; Dye v .Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a veteran's current condition and his in-service injury).  The VHA opinion, however, also weighs in support of the nexus element of the claim.  As noted above, the disability for which entitlement to service connection is claimed must be the result of  a disease that was incurred "coincident with" service.  That is precisely what the VHA physician concluded.  He found that the anxiety disorder would have developed during service in any event, and therefore was not "caused by" service, but, rather, was "coincidental" with service.  As 38 C.F.R. § 3.303(a) makes clear that such incurrence of a disease coincident with service is enough to establish entitlement to service connection, and the evidence including the VHA opinion reflects that the Veteran's current anxiety disorder is due to a disease that was incurred coincident with service, entitlement to service connection for anxiety disorder is warranted.

CFS

The Veteran claims that he experiences symptoms such as fatigue that are due to CFS.

Whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for entitlement to service connection for CFS in March 2001.

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  As a general matter, what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thus, when a veteran claims entitlement to service connection for a particular psychiatric disorder, such as posttraumatic stress disorder (PTSD), and the evidence contains diagnoses of other psychiatric disorders, the claim should be considered as a more general claim for entitlement to service connection for a psychiatric disorder.  However, as noted by the undersigned during the Board hearing, the Veteran's March 2001 claim in this case was for entitlement to service connection for CFS, and CFS is a disease that requires a specific diagnosis and is not synonymous with either chronic fatigue or being tired all of the time.  Hearing Transcript, at 7.  See also 38 C.F.R. § 4.88b, Diagnostic Code 6354 (specifically listing CFS in the schedule of ratings for infectious diseases, immune disorders, and nutritional deficiencies); U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(2)(B)(1) (defining CFS as an unexplained chronic multisymptom illness under the Persian Gulf veteran statute and regulation (which are inapplicable to the Veteran)).

The weight of the evidence reflects that the Veteran does not have CFS.  On the May 2007 VA CFS examination, the VA examiner noted the criteria for establishing a diagnosis of CFS for VA purposes, and concluded that no CFS was found.  Rather, according to the examiner, "the Veteran's complaint of feeling tired is multifactorial in origin: obstructive sleep apnea, anxiety disorder with use of sedative medication, musculoskeletal disorders of the joints which require pain medication such as Flexeril and Hydrocodone, which are also sedating."  On the May 2008 VA CFS examination, the examiner noted he had reviewed the claims file and reviewed the criteria for a diagnosis of CFS.  The examiner found that the Veteran had not been diagnosed with CFS and that he did not have CFS.  He explained that the Veteran's symptoms of daytime fatigue and somnolence were "part and parcel of the sleep apnea condition, and not a separate entity or separate diagnosis."  On the July 2010 VA examination, the VA examiner indicated that he reviewed the claims file and opined that the Veteran did not have CFS.  He explained that the Veteran's medical records did not show a diagnosis of CFS in service or afterwards, and that his complaints of fatigue or drowsiness were more likely than not related to well documented insomnia, sleep apnea, the medications he takes for his pain and muscle relaxants.

The three medical opinions that the Veteran does not have CFS are each entitled to substantial probative weight because the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  The May 2007 VA examiner did not indicate that he reviewed the claims file, but the lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The May 2007 examiner's opinion that the Veteran did not have CFS was based on his examination findings and comparison of these findings to the criteria for  diagnosis of CFS, and is therefore entitled to substantial probative weight.  The other VA examiners did review the claims file and explained that the Veteran's symptoms of fatigue and somnolence were related to his other service connected disabilities, including obstructive sleep apnea, and the medications that he took for them.

The evidence in favor of a diagnosis of CFS are the Veteran's statements indicating that his symptoms reflect that he exhibits the symptoms associated with CFS this disease is related to his sleep disorder/apnea.  There is also the statement of Dr. RB in her January 2002 treatment note that a diagnosis of CFS was made on the Veteran's March 1992 retirement examination.  The Veteran is competent to report his symptoms and lay testimony is competent as to some matters of diagnosis and etiology.   See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, the Veteran's testimony as to his fatigue and similar symptoms is competent and credible.  However, the question of whether these symptoms are due to CFS appears to be a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (layperson reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Here, it appears that the appellant may be reporting a contemporary diagnosis and or describes symptoms that later supports a diagnosis.  In any event, even if the Veteran is competent on this question, the probative value of the specific and reasoned opinion of the three VA examiners outweighs that of his general lay assertions as well as the opinions of Dr. RB and ES on this question.  Dr. RB's statement is of limited probative value because it is based on an inaccurate factual premise, i.e., that the Veteran was diagnosed with CFS on his separation examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The evidence reflects that the Veteran was not diagnosed with CFS on his separation examination.  Furthermore the Dr. RB's opinion is remarkably lacking in any explanation for its conclusions and the opinion is therefore unconvincing and of little probative value.  Similarly, nothing in ES's report establishes that, as a social worker and psychologist, he has any competence to establish a diagnosis of CFS and his opinion in any event lacks any detail to support such a diagnosis.  This opinion is therefore also of little probative value.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have CFS and the symptoms that he experiences including fatigue are not due to CFS.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for CFS must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for CFS, to include as secondary to service connected disability, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


